Citation Nr: 1217424	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as breathing problems). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from January 1970 to March 1972 and January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further deployment is warranted. 

As noted above, the Veteran has two periods of active duty service; the Veteran asserts that his breathing problems are the result of his second period of service and his deployment to Iraq.  On the Veteran's January 2004 Pre-Deployment Health Assessment he stated that his health was generally good and that he had no medical problems; no referrals were indicated and he was listed as deployable.  On his January 2005 Post Deployment Health Assessment he indicated that during his deployment he had difficulty breathing.  The Veteran's VA treatment records indicated that in March 2005, ten days prior to his discharge from active duty, the Veteran reported a chronic cough for the past few years that was suggestive of chronic bronchitis and he was encouraged to stop smoking.  In April 2008 the Veteran stated that he was on medications to control his breathing and he was being forced to retire and not deploy with his unit.  

The Veteran has not been afforded a VA examination and the Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his breathing problems.  The VA examiner must determine if the Veteran has a current diagnosis and if so, is it at least likely as not related to his military service.  The VA examiner must also state if by clear and unmistakable evidence that the Veteran had a breathing condition prior to his military service and whether it was aggravated beyond a natural progression by his military service.

The Board notes that only the Veteran's service treatment records from his second period of service are of record.  Thus, the Board finds that the RO/AMC should attempt to obtain any outstanding service treatment records.  If they cannot be obtained then they must document all steps taken.

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC shall attempt to obtain all of the Veteran's service treatment records and if they cannot be obtained then they must document all steps taken.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of  any breathing problems.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) The VA examiner should then determine if the Veteran has any current diagnosed breathing problems, to include COPD.   

B) If the Veteran has any current diagnosed breathing problems, then for each diagnosed breathing problem the VA examiner must determine if it is at least likely as not that the Veteran's diagnosed breathing condition is due to his military service.  

C) The VA examiner must also determine if by clear and unmistakable evidence that the Veteran had a breathing condition prior to entering the military service.  If so, was any condition aggravated beyond a natural progression by his military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


